Geo. G. Barnard, J.
(dissenting.) The defendant, Duff, is in possession of the property in question, claiming to own the same. By an interlocutory judgment of this court, it has been decided that he is in possession as mortgagee, and not as owner. Pending the final decision of this question, Duff has been appointed receiver. He has a large interest in the property if only mortgagee in possession. The plaintiff is a receiver appointed upon proceedings supplementary to execution in an action where judgment was obtained against John. M. Trimble and William Powler, for $1594.38. Trimble is alleged by the plaintiff to be the owner of the property. The defendant, Duff, applied at chambers for leave to lease the property to James E. Hayes. This was opposed, and the papers show these facts. Hayes had been the lessee for the year ending 31st of August, 1868, at the rent of $15,000. He had expended some $22,000, in addition to his rent, in permanent improvements upon the property; he had established an excellent reputation, for the same. It was a theater property, and its value was largely increased as well by the money outlay in improving the same as by the successful management of the business conducted in it. Ho one other than Hayes applied to lease pror to the application'for leave by Duff to lease to Hayes. Hayes applied for the lease at a reduced rent, in consideration of what he had done to benefit the estate. The affidavits of seven competent judges, of the value of the rental o.f such property, was annexed to the application for leave, fixing such value at from $12,000 to $15,000 per year. The affidavits of six equally skilled persons, attached to the opposing papers, show their opinion of the value to be *222not less than $20,000. In addition to this, there were five offers to take the lease for $20,000 and upwards. ■ Some of these offers contained these impossible conditions, “ with the understanding that such scenery, properties and fixtures as the court may decree to belong to the estate of the late John M. Trimble shall remain in the building to be used by me.” Nearly all the offers contained this as a similar condition. The court granted leave to lease to Hayes for $15,000 per year, and to keep the same in repair. In view of all the facts, I think the lease to Hayes was the best for all concerned. He had expended much money, and had maintained a good and attractive theater. He ■alone agreed to keep the same in repair during his new lease, at his own cost and expense. He released any claim he had for previous repairs and improvements under the old lease. He agreed to maintain a first class theater, and to do nothing to injure the repute or good will of the same. The undisputed cost of these repairs for the previous year; the consent to continue the same; the punctual payment of the rent; the successful management of the business; must all be taken into the account, and then it is quite clear that the offer of Hayes was better than any made. The order should, I think, be affirmed, with costs.
[New York General Term,
January 4, 1869.
Order reversed.
Clerke, Sutherland and Geo. G. Barnard, Justices.]